 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 508 
American Polystyrene Corporation 
and International 
Chemical Workers Union Council of the United 
Food & Commercial Workers International and 
its Local 1C.  
Case 31ŒCAŒ25761 
March 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH This case presents the issu
es of whether the Respon-
dent claimed a present inability to pay the Union™s bar-
gaining demands during collective-bargaining negotia-
tions and whether the Respondent violated Section 
8(a)(5) of the Act by refusing to furnish the Union with 
requested financial information.
1  The judge found that 
the Respondent communicated a present inability to pay 
at the April 29, 2002
2 bargaining session, and that the 
Respondent™s subsequent statements on the matter did 

not serve to retract its initial claim of inability to pay.  

The judge concluded, therefore, that the Respondent™s 
refusal to supply the requested financial information vio-
lated Section 8(a)(5).  Having considered the decision 

and the record in light of the exceptions and briefs, we 
find that the Resp
ondent almost imme
diately retracted 
any claim of inability to pay and was not, therefore, obli-
gated to furnish the Union with the requested financial 
information.  Accordingly, we have decided to affirm the 
judge™s rulings, findings,
3 and conclusions only to the 
extent consistent with this Decision and Order. 
Facts On April 22, the parties began bargaining for a succes-
sor contract to their 1999Œ
2002 agreement.  The Union 
presented a proposal that called for wage increases and 
increased employer contribu
tions to employee 401(k) 
plans.  On April 23, the Respondent proposed smaller 

wage increases, a suspension of the Respondent™s match-

ing 401(k) payments for an unspecified period of time, 
and the elimination of employer-provided meals.  At the 
April 29 bargaining session, the Respondent specified a 
                                                          
                                                           
1 On January 24, 2003, Administrative Law Judge Lana H. Parke is-
sued the attached decision. The Respondent filed exceptions, a support-
ing brief, and a reply brief; and th
e General Counsel filed an answering 
brief. 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three-member panel. 
2 All subsequent dates refer to
 2002 unless specified otherwise. 
3 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
1-year period for the suspension of its matching 401(k) 
payments.  According to the credited testimony, the Un-
ion™s chief negotiator, Jeffrey Ferro, asked the Respon-
dent™s general manager and chief negotiator, Carolyn 

Tan, if ﬁthings were really that bad.ﬂ  After Tan said 
things were tough, Ferro asked if Tan was saying that she 
could not afford the Union™s proposals.  Tan replied, 

ﬁNo, I can™t.  I™d go broke.ﬂ
4  At the end of the April 29 bargaining session, Ferro 
composed and hand-delivered a letter to Tan saying that 

Tan claimed that the Respondent could not afford the 
union proposals and asking to have the Union™s account-
ant review the company™s bo
oks.  On April 30, Tan re-
sponded in a hand-delivered letter stating in relevant 

part:  ﬁ I am rejecting this request.  While I have told you 

that we are a small company 
and times are tough, at no 
time have I ever told you we cannot afford your propos-

als.  Rather, in these uncertain economic times, we be-
lieve that we need to take 
a more cautious approach than 
what you propose.ﬂ  Following subsequent discussions in 

which the parties argued their positions concerning 
whether the Respondent had claimed an inability to pay 
for the union proposals, the Union gave the Respondent a 
letter on May 14 reiterating its allegation that the Re-

spondent claimed an inability to pay and demanding ac-
cess to the Respondent™s financial records.  Tan re-
sponded by letter on the same date, denying that she said 

that the Respondent could not afford the Union™s propos-
als and denying access to the financial records. 
On June 18, the Union filed an unfair labor practice 
charge with the Board regarding its information requests.  

On August 1, the Respondent informed the Union that, 
due to poor sales and rising inventories, it planned to lay 
off employees as of August 30 for about 90 days.  On 
August 30, the Respondent laid off seven of the eight 

unit employees.
5  In a September 4 letter, the Union cited 
the layoffs and the bargaining history and again re-

quested access to the Respondent™s financial records to 

aid the parties in bargaining.  In a September 6 letter, the 
Respondent again denied the Union™s request. 
The Judge™s Decision 
The judge found that the 
Respondent claimed an in-
ability to pay when Tan responded to the Union™s ques-
tion about whether she could afford the Union™s propos-

als by stating,  ﬁNo, I can™t.  I™d go broke.ﬂ  The judge 
concluded that the Respondent, therefore, was obligated 
to provide information to substantiate its claim.  See 
 4 Tan testified that she said things
 were tough, but denied stating she 
could not afford the Union™s proposals
.  As noted, the judge discredited Tan™s testimony on this matter.   
5  There is no allegation that these layoffs were discriminatory. 
341 NLRB No. 67 
 AMERICAN POLYSTYRENE CORP
. 509
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149 (1956) (an em-
ployer is obligated to provide information to substantiate 
a claim that it cannot afford to agree to bargaining de-
mands);
 Nielsen Lithographing Co.
, 305 NLRB 697, 700 
(1991), affd. sub nom. 
Graphic Communications Local 
508 v. NLRB
, 977 F.2d 1168 (7th Cir. 1992) (assertion of 
inability to pay triggers duty to disclose financial infor-
mation, while assertion of unwillingness to pay does 
not). 
The judge noted that in subsequent discussions and let-
ters on the matter, Tan denied making the ﬁI™d go brokeﬂ 

statement.  However, relying on 
Lakeland Bus Lines, 
Inc.
, 335 NLRB 322 (2001),
6 the judge concluded that Tan™s denials did not demons
trate a sufficient retraction 
of the Respondent™s claimed inability to pay.  The judge 
found that Tan™s subsequent massive layoff of unit em-
ployees lent further support to this conclusion.    Accord-
ingly, the judge found the Respondent claimed an inabil-

ity to pay and violated Section 8(a)(5) by its refusal to 
provide the requested financial information.  We disagree 
for the reasons that follow. 
Analysis 
As the judge correctly stated, the law under 
Truitt Mfg. 
Co.
 requires that, when an employer asserts a claim that 
it is unable to afford a union™s proposals, it is obligated 
to provide the union subsequently requested financial 
information to substantiate that claim.  In 
Truitt
, how-
ever, the Supreme Court recogni
zed that this general rule 
is not to be applied mechanically.  The Court stated: 
 We do not hold, however, that in every case in which 
economic inability is raised as an argument against in-
creased wages it automatically follows that the em-
ployees are entitled to subs
tantiating evidence.  Each 
case must turn on its particular facts.  The inquiry must 
always be whether or not under the circumstances of 
the particular case the statutory obligation to bargain in 
good faith has been met. 
 Truitt
, supra, 351 U.S. at 153Œ154.  Further, the judge cor-
rectly noted that in certain ci
rcumstances the Board has held 
that an employer is not obligated to provide requested fi-
nancial information to the union if the employer subse-
quently makes clear that it is not claiming a present inability 

to pay.   See, e.g.,
 Advertisers Mfg. Co.,
 275 NLRB 100 
(1985) (employer unequivocally disavowed inability to pay 
                                                          
                                                           
6 The Court of Appeals for the District of Columbia Circuit denied 
enforcement of the Board™s decision, 
finding, inter alia, that the record 
did not support the Board™s conclusion that Lakeland had not retracted 
its alleged claim of inability to pay.  347 F.3d 955  (2003).  The court 
stated:  ﬁLakeland responded precisely
 to the Union™s request for finan-
cial information by making it unmistakably clear that it did not rely on 
an inability to pay to 
justify its bargaining position.ﬂ  Id. at 964. 
with specific written reasons for nonpayment of bonus); and 
Central Management
 Co.
, 314 NLRB 763, 768Œ769 (1994) 
(after the employer disavowed an earlier inability to pay 

statement, the union admitted it was ﬁobviousﬂ employer no 

longer claimed an inability to pay).  We find that the judge 
failed to apply properly the 
Truitt Court™s caution against 
automatic application of the general rule and the Board™s 
precedent concerning the retraction of claims of inability to 
pay. 
Even assuming that Tan™s or
al ﬁI™d go brokeﬂ state-
ment made during the heat of bargaining rose to the level 

of a claimed inability to pay, we find that the Respondent 
effectively retracted any such
 claim simultaneously with 
its denial of the Union™s request for information.  Citing 
Tan™s statement, the Union submitted a request for in-

formation at the close of the 
bargaining session.  On the 
very next day, Tan hand-delivered a letter in response 

denying that she made a claim of inability to pay and 

clarifying the Respondent™s position that the uncertain 
economic times called for a mo
re cautious approach than 
the Union proposed.  Thus, the Respondent™s response 
was made immediately and in writing, and it unequivo-
cally advised the Union that the Respondent™s ability to 
pay for the Union™s bargaining proposals was not in 

question.   Under the above cited precedent concerning 
disavowal of claims of inability to pay, the Respondent 
was not obligated to furnish the requested financial in-

formation to the Union. 
The judge™s reliance on 
Lakeland
 is misplaced.  In that 
case, the employer™s alleged claim of inability to pay was 

made in a letter to unit employees at the end of negotia-
tions.
7   The letter urged the employees to accept the 
employer™s final bargaining offer because the employer 

was ﬁtrying to bring the business into the black.ﬂ   The 
employer denied the union™s request for financial infor-

mation some 2 weeks after the union™s request was made, 
asserting that it never took the position that its financial 
position precluded it from agreeing to the union™s pro-

posal.  In contrast, the Respondent here made the alleged 
claim of inability to pay orally, during the heat of a nego-
tiating session, not reflectively in a letter.   Further
, the 
Respondent denied the Union™s request for information 
and clarified its bargaining position immediately, within 
a day of the alleged claim of inability to pay, not 2 weeks 

later. The dissent places great emphasis on Tan™s continued 
denials that she made an inability to pay claim, describ-

ing them as ﬁfalsehoods.ﬂ  The dissent overstates the 
case.  To be sure, the judge found
 that Tan made the ﬁI™d 
 7  We find that it is unnecessary to pass in this case on the validity of 
the Board™s decision in Lakeland Bus Lines
.  As noted, that decision 
was reversed  on appeal.  See fn. 6, supra. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 510 
go brokeﬂ statement in the April 29 negotiations and we 
do not disavow that finding.  The discrediting of a wit-
ness, however, is not a finding that she lied under oath.  
A witness can be mistaken 
or, through faulty recollec-
tion, may honestly believe her testimony.  In any event, 
the issue here is whether, 
even assuming the ﬁI™d go 
brokeﬂ statement was an inability to pay claim, the Re-
spondent was making that clai
m at the time the informa-
tion was allegedly due.  Even assuming arguendo the 

information was due one day after a request for it, it is 
clear that, at that time, the Respondent made it absolutely 
clear that it was not unable to meet the Union™s demands.  
Further, unlike our dissenting colleague, we find nothing 

in Tan™s denials to suggest that the Respondent was act-
ing in bad faith, a conclusion supported by the fact that 

no claim of bad-faith bargaining was made by the Gen-
eral Counsel.  Cf. 
Truitt
, supra, 351 U.S. at 153Œ154 
(ﬁThe inquiry must always be whether or not under the 
circumstances of the particul
ar case the statutory obliga-
tion to bargain in good faith has been met.ﬂ).  In sum, we 

find that, regardless of Ta
n™s denial, the Respondent™s 
letter of April 30 effectively 
retracted any claim of in-
ability to pay made by Tan during the April 29 negotiat-

ing session. Our colleague notes that Respondent witness Ben-
ninger was discredited as well.  However, we do not 

think that this changes the nature of the case.  Inasmuch 

as Benninger corroborated Tan, the judge™s discrediting 
of the one necessarily meant the discrediting of the other.  
There is no finding by the ju
dge that either of the two 
witnesses intentionally lied.  Nor is there a finding that 
Tan™s letter of April 30 was false.  There is only a find-
ing that it was an insufficient retraction under 
Lakeland 
Bus.  As discussed, we believe that 
Lakeland Bus
 is dis-
tinguishable. 
Our dissenting colleague would find that the Respon-
dent™s denial that it claimed an inability to pay precluded 

it from retracting that claim.  He reasons that, because 

the Union knew that Tan had made the ﬁI™d go brokeﬂ 
statement, it would put no trust in any attempted retrac-
tion that began with a denial of the statement.  We dis-

agree. Assuming that Tan™s statement constituted a claim 
of the Respondent™s inability to pay, the Respondent may 
nonetheless demonstrate, as an
 affirmative defense, that 
it retracted the claim and thus obviated its obligation to 
furnish requested financial information.  See 
Central 
Mgmt, supra at 769.  The judge
™s finding that the state-
ment was made did not prevent the Respondent from 
asserting such a defense, and we find that the defense is 
meritorious.  As
 discussed above, regardless of the initial 
denial of the claim, Tan™s April 30 letter clearly informed 
the Union that the Responden
t was not claiming an in-
ability to pay, and the Union could reasonably have re-
lied on that representation in further bargaining. 
For all of the reasons discussed above, we find that the 
Respondent had no duty to provide the requested finan-

cial information.  Accordingly, we shall dismiss the 
complaint. 
ORDER The complaint is dismissed. 
 MEMBER 
WALSH, dissenting. 
The judge correctly decided that the Respondent 
claimed an inability to pay the Union™s bargaining pro-
posals, failed to retract its claim, and violated Section 
8(a)(5) of the Act by its failure to provide the Union with 
requested financial information. 
According to the credited testimony, when the Re-
spondent™s chief negotiator, Carolyn Tan, was asked if 

she could not afford the Unio
n™s proposals, she told the 
Union bargaining team, ﬁNo, I can™t.  I™d go broke.ﬂ  
This statement, beginning with an admission that the 
Respondent cannot afford the Union™s proposal and con-

cluding with an emphasizing point that it would ﬁgo 
broke,ﬂ is a clear claim of inability to pay.  The real 
question in this case is whether the Respondent™s subse-
quent statements and actions served to retract its claim.  
They did not.   
Background 
The parties began bargaining for a successor contract 
on April 22, 2002.
1  The Union proposed wage increases 
and increased contributions to employee 401(k) plans.  
On April 23, the Respondent proposed smaller wage in-
creases and a suspension of the Respondent™s matching 
401(k) payments for an indefinite period.  On April 29, 
the Respondent proposed suspending its 401(k) payments 
for a 1-year period.   According to the credited testi-

mony, the Respondent™s general manager and chief nego-
tiator, Carolyn Tan, told the Union™s chief negotiator, 
Jeffrey Ferro, that things were tough.  When Ferro asked 
if Tan was saying that that 
she could not afford the Un-
ion™s proposals, Tan replied, ﬁNo, I can™t.  I™d go broke.ﬂ   

Tan testified that she said that things were tough, but that 
she did not say she could not afford the Union™s pro-
posal.  As noted above, the judge discredited Tan™s de-
nial that she had made the ﬁI™d go brokeﬂ statement. 
On April 29, Ferro hand-delivered a letter to Tan not-
ing Tan™s claim that the Resp
ondent could not afford the 
Union proposals, and asking to have the Union™s ac-

countant review the company™s books.  On April 30, Tan 
denied the Union™s request in 
a hand-delivered letter stat-
ing, inter alia, ﬁWhile I have told you that we are a small 
                                                          
 1 All dates are in 2002 unless specified otherwise. 
 AMERICAN POLYSTYRENE CORP
. 511
company and that times are to
ugh, at no time have I ever 
told you we cannot afford your proposals.  Rather, in 
these uncertain economic times, we believe that we need 
to take a more cautious approach than what you pro-

pose.ﬂ  On May 14, after further discussions between the 
parties about the Respondent™s alleged inability to pay, 
the Union gave the Respondent a letter reiterating its 

allegation that the Respondent claimed an inability to pay 
and demanding access to the Respondent™s financial re-
cords.  Tan responded by letter on the same date, denying 
that she had made any claim of inability to pay and deny-
ing the Union™s request.   
Analysis 
It is well settled that an employer violates Section 
8(a)(5) of the Act by refusing to provide the collective-
bargaining representative of its employees with requested 
information to substantiate a claim that it cannot afford 
to agree to bargaining demands.  
NLRB v. Truitt Mfg. 
Co.,
 351 U.S. 149 (1956).  Here, there is no question that 
the Respondent claimed that it could not afford to meet 

the Union™s bargaining positions
.  Tan flatly stated that she could not meet the demands and that she would ﬁgo 
brokeﬂ if she had to agree to them.  There were no further 
qualifying statements, which might give these plain 
words a different meaning.  
The Board has held, however, that even if the em-
ployer initially claims an inability to pay, no duty to dis-
close arises if the employer subsequently makes clear 
that it is not claiming a present inability to pay.   See, 
e.g., Advertisers Mfg. Co.,
 275 NLRB 100 (1985) (em-
ployer unequivocally disavowed inability to pay with 
specific written reasons for nonpayment of bonus); and 
Central Management
 Co.
, 314 NLRB 763, 768Œ769 
(1994) (union admitted it was ﬁobviousﬂ employer no 

longer claimed an inability to pay).   Tan™s April 30 letter 
stating that the Respondent was not claiming an inability 
to pay is not a valid retraction under this precedent, be-
cause the letter™s alleged retraction is compromised by 
Tan™s false denials that she ever made a claim of inability 
to pay.    
Following the Union™s request for financial informa-
tion, all of the Respondent™s 
statements about its bargain-
ing position began with a denial that Tan made the ﬁgo 
brokeﬂ statement.  Because 
the judge discredited Tan™s 
denial that she uttered the ﬁgo brokeﬂ statement, each of 
the Respondent™s subsequent alleged retractions began 
with a falsehood.  Clearly, lying is a sign of bad-faith 

bargaining.  See 
Truitt
, supra, 351 U.S. at 152 (ﬁGood 
faith bargaining necessarily requires that claims made by 

either bargainer should be honest claims.ﬂ); 
Central 
Management
, supra, 314 NLRB at 770 (ﬁThe making of 
false claims does not serve any legitimate purpose, but 
instead serves to impede progress at the bargaining ta-

ble.ﬂ).  An effect of lying is
 to place in doubt the veracity 
of any subsequent statements
 about the subject matter of 
the lie.  Here, the Union knew that Tan had said the Re-

spondent would ﬁgo broke.ﬂ   When Tan began her so-
called clarification of the Respondent™s bargaining posi-
tion with a lie about the ﬁgo brokeﬂ statement, there was 

no reason for the Union to believe anything else Tan had 
to say on the matter.   In sum, the Union had no basis for 
believing that the Respondent was acting in good faith 
when it purported to retract its claim of inability to pay.
2   Under these circumstances, the Respondent did not un-
equivocally retract its initial claim.  
The judge properly applied 
Lakeland Bus Lines, Inc.
, 335 NLRB 322 (2001), enf. denied 347 F.3d 955 (D.C. 

Cir. 2003), to find that the Respondent failed to retract its 
claim of inability to pay b
ecause the Respondent never 
acknowledged that it had made such a claim.   However, 
the present matter presents a 
stronger case that the Re-
spondent™s denial did not serve 
as an effective retraction.  
In Lakeland
, the employer did not deny that it had made 
statements about business lo
sses; instead, the employer 
asserted that its statements about business losses did not 
amount to claims of inability to
 pay.   In contrast, the 
Respondent here does not attempt to explain or qualify 
the ﬁgo brokeﬂ statement and instead denies that it made 
such a statement. 
3 Thus, the Respondent remained obli-
                                                          
 2 The majority states th
at the judge™s discrediting of Tan™s testimony 
is not the same as a finding that she lied: ﬁA witness can be mistaken 
or, through faulty recollection, ma
y honestly believe her testimony.ﬂ  
Tan, however, was not the only Res
pondent official discredited by the 
judge.  Carl Benninger, the Respon
dent™s technical operational man-
ager, also testified that Tan never made the ﬁgo brokeﬂ statement.  

Based on demeanor, as well as Ferro™s bargaining notes, the judge 

credited the two Union witnesses and 
concluded that Tan did, in fact, 
state that the Respondent would ﬁgo brokeﬂ if it agreed to the Union™s 

proposals.  It is highly unlikely th
at the Respondent™s two witnesses, 

Tan and Benninger, were both ﬁmista
kenﬂ or simultaneously suffering 
from a ﬁfaulty recollectionﬂ on such an
 important matter.  It is far more 
likely that they shaded their testimon
y to put the Respondent in the best 
possible legal position.  But even if
 they both honestly believed their 
testimony, the Union was still asked to accept the Respondent™s alleged 

retractions that always were prefaced with a statement that the Union 

knew (and the judge found) was untru
e.  Thus, the Union still had no 
basis for believing that the alleged 
retractions were made in good faith. 
3 Although the court of appeals did not enforce the Board™s order in 
Lakeland, the court™s decision acknowledged that concerns present in 
this case were not at issue in the ma
tter before it.  In finding that the 
employer™s response to the request for financial information made it 

clear that the employer was not rely
ing on an inability to pay, the court 
stated, ﬁ[t]here is nothing in the Board™s order or the ALJ™s findings to 

suggest that these disavowals were
 made disingenuously or in bad 
faith.ﬂ  Lakeland Bus Lines v. NLRB
, 347 F.3d at 964 (citation omitted).  
In this case, the credibility findings
 establish that Tan did claim the 
Respondent would ﬁgo brokeﬂ if it paid the Union™s proposals.  Accord-

ingly, the Respondent™s subsequent 
denials of this statement were dis-
ingenuous and in bad faith.  The Res
pondent™s denials, therefore, were 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 512 
gated to provide the requested financial information, and 
its refusal to do so violated Section 8(a)(5). 
 Alice Garfield, Atty.,
 for the General Counsel. 
David M. Lester, Atty.,
 of Costa Mesa, California, for the Re-
spondent. DECISION STATEMENT OF THE 
CASE LANA H. PARKE, Administrative Law Judge. This case was 
tried in, Los Angeles, California, on December 9, 2002. 
1 Pur-suant to charges filed by International Chemical Workers Un-
ion Council of the United F
ood & Commercial Workers Inter-
national and its Local 1C (the Union), the Regional Director for 

Region 31 of the National Labor Relations Board (the Board) 
issued a complaint and notice of hearing (the complaint) on 
October 18. The complaint, as amended, alleges that American 
Polystyrene Corporation (Responde
nt) violated Section 8(a)(5) 
and (1) of the National Labor Relations Act (the Act). 
2ISSUES 1. Did Respondent claim financial inability to pay for benefits 
proposed by the Union during collective bargaining? 
2. Did Respondent violate Sections 8(a)(5) and (1) of the Act 

by refusing to furnish requested financial information to the 

Union?  
 On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent is a California corporation manufacturing plas-
tics at its facility in Torrance, California (the facility.) During 
the representative 12-month pe
riod preceding the complaint, 
Respondent purchased and received at its facility goods and 
services valued in excess of 
$50,000 directly from points out-
side the State of California. Resp
ondent admits and 
I find that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.3                                                                                              
                                                           
not trustworthy statements and could not serve to retract its claim of 
inability to pay. 1 All dates are in 2002 unless otherwise indicated.
2 At the hearing, General Counsel amended the complaint to reflect 
the correct name of Respondent an
d the correct titles of Carolyn Tan 
and Carl Benninger, respectively, 
as general manager and vice presi-
dent and technical and operations ma
nager. Respondent™s name appears 
as amended at the hearing.
3 Where not otherwise noted, the findings herein are based on the 
pleadings, the stipulations of co
unsel, and/or unchallenged credible 
evidence.II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Union™s request for information 
On April 22, Respondent and the Union commenced negotia-
tions over the terms and conditions
 of a successor collective- 
bargaining agreement to cover the following employees: Pro-
duction and maintenance employ
ees, including shipping and 
receiving employees and truckdriv
ers at Respondent™s facility. 
At the initial bargaining session 
of April 22, Jeffrey P. Ferro 
(Mr. Ferro), international union representative assigned to ser-

vice the 1999Œ2002 labor contract between Respondent and the 
Union and to conduct successo
r agreement bargaining, pre-
sented the Union™s proposals. The Union™s proposals included, 
inter alia, five percent yearly wage increases and increased 
employer contribution to employee 401K plans. On April 23, 
the next bargaining session, Re
spondent, through Carolyn Tan 
(Ms. Tan), general manager and vice president, proposed to 
limit wage increases to one and two percent, respectively, in the 
second and third years of the contract, to discontinue Respon-
dent™s match of 401K employee 
contributions for an unspeci-
fied period, and to eliminate the existing meal provisions.  
At the April 29 bargaining session, Respondent proposed to 
discontinue its 401K fund matching for a 1-year period. After 
discussion of Respondent™s coun
terproposals, Mr. Ferro asked 
if ﬁthings,ﬂ meaning Respondent
™s financial affairs, were 
ﬁreally that bad.ﬂ  
Ms. Tan said, ﬁThings are tough.ﬂ  
According to Mr. Ferro, he asked, ﬁAre you saying that you 
can™t afford the Union™s proposals,ﬂ to which Ms. Tan replied, 
ﬁNo, I can™t. I™d go broke.ﬂ While Ms. Tan admitted saying 
times were tough on or before the April 29 session, she denied 
saying Respondent could not afford the Union™s proposals. 
Roosevelt Parker (Mr. Parker), long-term employee and negoti-
ating team member, essentially 
corroborated Mr. Ferro™s testi-mony. Carl Benninger (Mr. Be
nninger), technical and opera-
tions manager, corroborated Ms.
 Tan™s denial. Mr. Ferro and 
Mr. Benninger kept notes of the bargaining sessions. Both sets 
of notes are sketchy and almost 
solely reflect proposal particu-
lars. However, the bargaining no
tes of Mr. Ferro include the 
following notation for the bargaining session of April 29?:  
Why the take awayŠare things this badŠWould go broke if 
gave unions proposals. 
 Before he left Respondent™s fa
cility at the conclusion of the 
April 29 session, Mr. Ferro composed the following letter (the 
demand letter) on his laptop comput
er and hand delivered it to 
Ms. Tan:  
 Based on your responses on April 23 and today to Union Pro-
posals . . . and the fact that yo
u claim that things are tough and 
the Company cannot afford these items, the Union demands 

access to review the Company™s books. Please let us know 
when they will be available for our review, so we can make 
arrangements for our accountant™s schedule.
4   4 Both Mr. Benninger and Ms. Tan te
stified that Mr. Ferro handed 
the demand letter to Ms. Tan at the beginning of the April 29 bargain-
ing session. Ms. Tan testified that she did not read it until after the 
session. I cannot accept that testimony. I find it implausible that Ms. 
Tan would fail at least to scan the Union™s letter since any letter would 
 AMERICAN POLYSTYRENE CORP
. 513
 On April 30, Ms. Tan in a hand-delivered letter to the Union 
responded:   I am in receipt of your letter dated April 29, 2002, in which 
you request access to the Company™s books. I am rejecting 
this request. While I have told you that we are a small com-
pany and times are tough, at no time have I ever told you we 
cannot afford your proposals. Rather, in these uncertain eco-
nomic times, we believe that we need to take a more cautious 
approach than what you propose. I hope this clears up any 
confusion that you have regarding our responses to your pro-
posals.  
 The parties discussed Respondent™s financial condition again 
during the May 2 bargaining session. Mr. Ferro asked if busi-
ness was really that bad, and Ms. Tan replied, ﬁHave you seen 
sales lately.ﬂ 
At the negotiating meeting of 
May 14, Mr. Ferro asked that 
Respondent comply with the Uni
on™s information requests. Ms. Tan said that the company was not taking a position of financial 

hardship. Mr. Ferro asked why the company had proposed ﬁall 
these take aways.ﬂ Ms. Tan said
 that Respondent had looked at 
other companies that were not 
providing meal coverage similar 
to Respondent™s. By hand-delivered letter to Ms. Tan dated 

May 14, Mr. Ferro wrote as follows:  
 We have reviewed our notes and our understanding of what 

has been said by you . . . and it is clear that you said you could 
not afford the Union™s proposals or to continue paying meal 
allowances or matching mone
y on the employees™ 401K. 
During one session our notes reflect the following dialog:  
 Union: Are things that bad that you can™t continue to 
pay meal allowan
ces and continue to match the 401K 
plan?  
Carolyn: Things are tough.  
Union: So are you saying you cannot afford the Un-

ion™s proposals?  
Carolyn: No I can™t. I™d go broke 
. . . . [T]he Union again demands access to review the 
Company™s Financial Records. Failure to comply will 
result in the filing of Unfair Labor Practice Charges 
with the National Labor Relations Board.
5   By letter dated the same day, Ms. Tan responded:  
 I am in receipt of your letter dated May 14, 2002, that I re-
ceived today in which you assert that I told you that American 
Polystyrene could not afford the union proposals. You further 
contend that your notes reflect that I said, ﬁNo I can™t. I™d go 
broke.ﬂ I never said these words or anything similar. As I 
wrote you in my last letter, I have never stated that we could 
                                                                                            
 likely relate to negotiations, and it is
 reasonable to expect that if the 
letter had been delivered at the begi
nning of the session, Ms. Tan would 
have mentioned it during negotiations.
5 According to Mr. Ferro, the quoted language in this letter was 
based on the notes of employee Chris Thomas who was present at the 
April 29 negotiation. Mr. Thomas late
r told Mr. Ferro that he had de-
stroyed his notes.
not afford any of your proposals. The fact of the matter is that 
after I informed you that times are tough, you asked me, ﬁAre 
things that bad?ﬂ I responded, ﬁHave you looked at sales.ﬂ 
Because by refusing to provide International Chemical Work-
ers Union Council of the United Food & Commercial Work-
ers Union International Union and Its Local 1C with re-
quested financial information I have never told you that we 
cannot afford any of your proposals, it would be inappropriate 
for me to allow you access to our
 financial records, and hence, 
I am denying your request.  
 On June 18, the Union filed an unfair labor practice charge 
with the Board alleging, in part, that Respondent refused to 

supply information to the Union in
 violation of Section 8(a)(5) 
of the Act.  By email of August 1, Ms. Tan notified the union that due to 
unimproved sales and rising inve
ntories, Respondent tentatively 
planned to lay off employees,
 effective August 30, for ap-proximately 90 days. On August 30,
 Respondent laid off nearly the entire unit.  
By letter dated September 4,
 the Union again requested ac-
cess to Respondent™s financial reco
rds stating, in part, as fol-
lows:   In light of the Company™s most recent action, ﬁtemporarilyﬂ 
discontinuing operations and laying off bargaining unit em-
ployees, combined with yo
ur proposals to freeze 401K 
matches for one year, to discontinue meal allowances and 

your efforts to have non-bargaining unit employees and su-
pervisors do bargaining unit work to avoid paying overtime to 
the bargaining unit employees, we are confident any reason-
able person assigned to look at the evidence in this matter will 
indeed conclude that the company™s financial records must be 
opened for review by the Union. To avoid the inevitable and 
to help move negotiations forward, please comply with this 
request by Friday, September 13, 2002. The providing of 

solid evidence as to the Company™s financial position may 
provide ample room for more cr
eative, expediti
ous and posi-
tive bargaining.  
 By letter dated September 6,
 Respondent again refused the 
Union™s request to see its financial records. 
B. Credibility 
The only relevant credibility question herein relates to an ex-
change between Mr. Ferro and Ms. Tan during April 29 nego-

tiations. Mr. Ferro and Mr. Parker testified that Ms. Tan 
claimed financial inability to 
fund the Union™s proposals. Ms. 
Tan and Mr. Benninger denied any 
such assertion. Mr. Ferro™s 
bargaining notes tend to substant
iate his version of the ex-change. The parties™ corres
pondence following the April 29 
negotiating session is essentially consistent with each party™s 
testimony and contributes nothing 
to resolving credibility. I 
have largely considered witne
ss manner and demeanor as well 
as testimony congruity in determining which testimony is the 
most persuasive. Mr. Ferro™s testimony was consistent and 
detailed, and he appeared to ha
ve good recall of events. I credit 

Mr. Ferro™s testimony of the April 29 exchange and conclude 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 514 
that Ms. Tan did, in fact, state 
that Respondent could not afford 
the Union™s proposed benefits. 
C. Discussion 
An employer violates Section 
8(a)(5) of the Act by refusing 
to provide the collective-bargai
ning representative of its em-ployees with requested information to substantiate a claim that 
it cannot afford to agree to bargaining demands. 
NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956). A claim of financial inability to 
pay is not the same as a claim of competitive disadvantage. In 
the former instance the employer claims it cannot pay and in 
the latter simply asserts it will not pay. 
Nielsen Lithographing 
Co., 305 NLRB 697, 700 (1991), affd. sub nom. 
Graphic Com-munications Local 50B
 v. NLRB
, 977 F.2d 1168 (7th Cir. 
1992). An unwillingness to pay does not trigger an employer 

obligation to turn over financia
l records. Claims of economic 
hardship and business losses can reasonably convey ﬁa present 

inability to payﬂ and ﬁmust be evaluated in the context of the 
particular circumstances [of the] case.ﬂ 
Lakeland Bus Lines, Inc., 335 NLRB 322 (2001), citing 
Nielsen Lithographing Co.,
 supra, and Shell Co., 313 NLRB 133 (1993).  
 In the instant matter, Respondent™s negotiator, Ms. Tan, spe-
cifically stated during negotiatio
ns that the company could not 
afford the Union™s proposals. Thereafter, in declining to furnish 

the requested information, Ms. 
Tan consistently denied making 
any such statement. Respondent 
argues that where an employer 
makes clear that it is not pleading inability to pay or if an em-
ployer retracts its claimed inability to pay, the Board will not 
require the employer to open its books to the Union. In this 
regard, Respondent cites 
Genstar Stone Products,
 317 NLRB 
1293, 1298 (1995); 
Advertisers Mfg. Co.,
 275 NLRB 100 
(1985); and 
Central Management Co., 314 NLRB 763, 763Œ
769 (1994). The cases are not wholly apposite. In 
Genstar Stone Products, the employer never claimed that a poor eco-
nomic condition was the reason for proposed reductions and a 

statement that ﬁthe well was dryﬂ was accompanied by an ex-
planation that the bargainer had 
no authority to offer more. In 
Advertisers Mfg. Co.,
 the employer expressly and unequivo-
cally disavowed any inability to pay, including providing spe-
cific written managerial reasons
 for nonpayment of a bonus. In 
Central Management Co., the union admitted that it was ﬁobvi-
ousﬂ the employer no longer claimed an inability to pay. Here, 
Respondent neither retracted its 
claim of inability to pay nor 
asserted an ability to pay the increased benefits proposed by the 
Union. Rather, Respondent™s entir
e conduct has been consistent 
with a claim of inability to 
pay: through Ms. Tan, Respondent 

proposed reducing contractual be
nefits; said it would ﬁgo brokeﬂ if it met the Union™s proposals; even while denying the 

ﬁgo brokeﬂ statement, said that ﬁthings are tough;ﬂ and insti-
tuted an economic layoff of most of the unit employees. In 

these circumstances, Respondent™s 
denial that it had expressed 
any inability to pay is at odds 
with its continuing words and 
conduct and does not constitute a sufficient retraction. See 
Lakeland Bus Lines, Inc., supra at 328, in which the Board concluded that the employer had not effectively communicated 

a retraction of its claimed inabil
ity to pay. Accordingly, I con-
clude that Respondent claimed fi
nancial inability to pay for 
proposed benefits during its collective bargaining with the Un-
ion, and violated Section 8(a)(5) and (1) by refusing to furnish 
requested financial information to the Union. 
CONCLUSION OF LAW By refusing to provide International Chemical Workers Un-
ion Council of the United F
ood & Commercial Workers Inter-
national and Its Local 1C with re
quested financial information. 
Respondent has engaged in unfair labor practices affecting 

commerce within the meaning of Sections 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. On th
ese findings of fact and conclu-sions of law and on the entire record. I issue the following re-
commended6  [Recommended order omitted
 from publication.] 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 